Wallin, C. J.
(concurring.) The summary power vested in all judicial tribunals to punish contempts of their proper authority, while it is inherent and necessary, is nevertheless arbitrary in its character; and in this country, at least, the decided trend of current authority is to regulate the exercise of such power by statutes passed for that purpose. While there is some conflict in the cases, the better opinion is that the lawmaking branch of the government may primarily regulate the procedure, and also prescribe the penalties, for contempts of court. But the rule of legislative control is never announced, as to constitutional courts, without stating the necessary limitation which goes with the rule, namely, that the legislature cannot either destroy or substantially impair the inherent power vested in such courts to punish con-tempts of their authority by summary methods. The constitutional courts hold in reserve the implied power to annul any legislative enactment which seeks to deprive them of the authority necessary to the discharge of their constitutional functions. Such power is inherent, and founded on the right of self-protection. State v. Frew, 24 W. Va. 416; State v. Mc*160Claugherty, (W. Va.) 10 S. E. 407; Hughes v. People, 5 Colo. 436; Ex parte Robinson, 19 Wall. 505; Anderson v. Dunn, 6 Wheat. 204; People v. Wilson, 64 Ill. 195; Batchelder v. Moore, 42 Cal. 415; Wyatt v. People, (Colo.) 28 Pac. 961; Arnold v. Com., 44 Am. Rep. 480. I think the statute under which the punishment was inflicted in this case does not destroy or substantially impair the inherent power of the District Coui-t to punish contempts of its authority. On the contrary, the statute obviously reinforces such authority. With the expediency of such enactments the courts have nothing to do. I am authorized by my associate, Judge Corliss, to say that he agrees with the views that I have above expressed.
(64 N. W. Rep. 934.)
Note — See State v. Kerr, 3 N. D. 523 and note.